DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 2 recites the limitation "the first print functionality".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al.  (US 2008/0212119) in view of Panshin et al. (US 20130169992) and RIce et al. (US 20090109255).

Regarding claim 13, Silverbrook teaches a print device comprising: a refill interface comprising an electrical interface (p0551: refill unit 200. p0554: the QA chip 250 is able to communicate the above-described information to the print engine..) for transmission and reception of signals between the print device and a refill container (fig. 
Silverbrook does not teach the print functionality from a set of authorizable functionalities for the print device, wherein the set of authorizable functionalities comprises: (1) a color depletion print mode, (2) an increased resolution print mode, (3) a refill pump increased speed mode, or a combination thereof; enable the print functionality on the print device responsive to the fetched signals and maintain the print functionality enabled subsequent to detachment of the refill container. 
Panshin teach signal fetched from ink container including the print functionality from a set of authorizable functionalities for the print device, wherein the set of authorizable functionalities; enable the print functionality on the print device responsive to the fetched signals(p0009:  imaging supply (e.g., an ink supply cartridge) containing information and/or data that may be accessed by an image forming device and used by the image forming device to upgrade the image forming device (e.g., enable and/or activate one or more latent features, functionalities and/or capabilities) and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silverbrook, and to include teach signal fetched from ink container including the print functionality from a 
Silverbrook in view of Panshin still does not teach the capability comprises: (1) a color depletion print mode, (2) an increased resolution print mode, (3) a refill pump increased speed mode, or a combination thereof; 
Rice teaches the capability comprises: (1) a color depletion print mode, (2) an increased resolution print mode (fig. 5: and p0007), (3) a refill pump increased speed mode, or a combination thereof; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silverbrook in view of Panshin, and to include the capability comprises: (1) a color depletion print mode, (2) an increased resolution print mode, (3) a refill pump increased speed mode, or a combination thereof, in order to enabling easily-used draft and economy modes suggested by Rice (p0002).

Regarding claim 14, Silverbrook in view of Panshin and Rice teaches the print device of claim 13, wherein the print functionality is to be enabled without transmission and reception of signals with a remote authentication device (Panshin: fig. 1: security device 130 in Cartridge).
The rational applied to the rejection of claim 13 has been incorporated herein. 

Regarding claim 1, the claim is method claim of system claim 13, therefore it is rejected for the same reason as claim 13. 

Regarding claim 4, Silverbrook teaches the method of claim 1 comprising maintaining enablement of the enabled print functionality subsequent to supply removal (p0120: refill unit and fig. 85). 

Regarding claim 5, Silverbrook in view of Panshin, Rice teaches the method of claim 1 comprising: comparing the signals indicative of the print functionality with print functionality supported by the print device (Panshin:710 in fig. 7:verify upgrade package is associated with printer); wherein the enabling of the print functionality of the print device is also based on the comparing of the signals indicative of print functionality with the print functionality supported by the print device (Panshin:720: apply upgrade in fig. 7). 
Claim 8 has been analyzed and rejected with regard to claim 13 and in accordance with Silverbrook’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0326). 

Regarding claim 9, Silverbrook in view of Panshin and Rice teaches the non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to: transmit signals back 
The rational applied to the rejection 1 has been incorporated herein.

Regarding claim 15, Silverbrook in view of Panshin and Rice teaches the print device of claim 13 further comprising instructions that when executed by the processor are to: determine that the refill container contains an unauthenticated print substance; and maintain the print functionality enabled subsequent to a determination that the refill container contains the unauthenticated print substance (Panshi: fig. 4: step 420: authenticate is false, exit).
The rational applied to the rejection 1 has been incorporated herein.

Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Panshin and Rice as applied to claim 1 above, and further in view of Cudak et al. (US 20140185084).
Regarding claim 2, Silverbrook in view of Panshin and Rice does not each the method of claim 1 comprising: receiving, from a client device, signals corresponding to a print job corresponding to the print functionality; and processing the print job using the first print functionality. 
Cudak teaches method of claim 1 comprising: receiving, from a client device, signals corresponding to a print job corresponding to the print functionality; and processing the print job using the first print functionality (p0044: capabilities matching, the determination is based on printers whose capabilities best match the requirements of the print job(s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silverbrook in view of Panshin and Rice, and to include receiving, from a client device, signals corresponding to a print job corresponding to the print functionality; and processing the print job using the first print functionality, in order to route printing jobs to facilitate optimized consumption of the most amount of consumable resources within each printing device within a plurality of printing devices suggested by Cudak (p0009).

Regarding claim 3, Silverbrook in view of Panshin, Rice and Cudak teaches the method of claim 2, wherein: the signals received from the supply also comprise signals indicative of an additional print functionality, the method further comprises causing the print device to perform the additional print functionality absent reception of a print job (Panshin:p0009: upgrade the image forming device (e.g., enable and/or activate one or more latent features, functionalities and/or capabilities).
	The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 11, Silverbrook in view of Panshin and Rice and Cudak teaches the non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to: receive signals indicative of detachment of the supply from the print device (p0595: The QA chip reader..) ; receive signals indicative of a print job from a device external to the print device, the print job associated with the print functionality; and process the print job using the print functionality subsequent to detachment of the supply (Caudak: p0044).
	The rational applied to the rejection of claim 2 has been incorporated herein.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Panshin and Rice as applied to claim 5 above, and further in view of Yamamoto (US 20120262749).

Regarding claim 6, Silverbrook in view of Panshin, Rice does not teaches the method of claim 5 comprising prompting a firmware update, a hardware update, or a combination thereof responsive to a determination that a print functionality corresponding to the signals indicative of print functionality is unsupported by the print device.
	Yamamoto teaches the method of claim 5 comprising prompting a firmware update, a hardware update, or a combination thereof responsive to a determination that a print functionality corresponding to the signals indicative of print functionality is unsupported by the print device (p0074: to add the function just by version upgrade of the firmware).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silverbrook in view of Panshin and Rice, and to include prompting a firmware update, a hardware update, or a combination thereof responsive to a determination that a print functionality corresponding to the signals indicative of print functionality is unsupported by the print device, in order to add new functionality.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Panshin and Rice as applied to claim 1 above, and further in view of Nath et al. (US 20070030539).

Regarding claim 7, Silverbrook in view of Panshin and Rice does not teach the method of claim 1 further comprising disabling the print functionality subsequent to reception of additional signals received from an additional supply. 
Nath teaches the method of claim 1 further comprising disabling the print functionality subsequent to reception of additional signals received from an additional supply (p0023: programs that control device functionality so as to disable and/or re-enable device functionality based on commands from the management server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silverbrook in view of Panshin and Rice, and to include disabling the print functionality subsequent to reception of additional signals received from an additional supply, in order to automatically alter device capability in response to certain conditions suggested by Nath (p0008).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Panshin and Rice and Cudak as applied to claim 11 above, and further in view of Nath et al. (US 20070030539).
Regarding claim 12, Silverbrook in view of Panshin, Rice, Cudak and Nath teaches the non-transitory machine-readable medium of claim 11 further comprising instructions that when executed by the processor are to cause the print device to: receive signals indicative of attachment of an additional supply to the print device; fetch signals indicative of the enabled print functionality from the additional supply; and disable the print functionality based on the fetched signals (Nath: p0023: programs that 
The rational applied to the rejection claim 2 has been incorporated herein.
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Panshin and Rice as applied to claim 8 above, and further in view of Natori (US 20200110559).
Regarding claim 10, Silverbrook in view of Panshin and Rice does not teach the non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to: set a constraint on the enabled print functionality. 
Natori teaches the non-transitory machine-readable medium of claim 8 further comprising instructions that when executed by the processor are to cause the print device to: set a constraint on the enabled print functionality (p0038: constraint rule indicating a combination of mutually contradictory print settings and the functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silverbrook in view of Panshin and Rice, and to include when executed by the processor are to cause the print device to: set a constraint on the enabled print functionality, in order to a shared printer driver which is usable in common with respect to a plurality of different printing apparatuses suggested by Natori (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677